EXHIBIT 10.3




Executive Annual Incentive Plan
Objectives
The purpose of the LegacyTexas Financial Group, Inc. (“LegacyTexas” or the
“Bank”) Executive Annual Incentive Plan (the “EIP”) is to motivate and reward
senior executives for their contributions to the performance and success of the
Bank. LegacyTexas's incentive plan focuses on the financial measures that are
critical to the company's growth and profitability. This document summarizes the
elements and features of the Plan. The objectives for LegacyTexas's Incentive
Plan are as follows:


•
Recognize and reward achievement of Bank's annual business goals.

•
Motivate and reward superior performance.

•
Attract and retain talent needed to grow the Bank.

•
Be competitive with market.

•
Encourage teamwork and collaboration among the Bank's leadership and across
business groups.

•
Increase engagement and commitment to the Bank.

•
Ensure appropriate risk balance in plan design and governance policies.

Plan Year
The annual incentive plan follows the Bank's fiscal year, January 1st to
December 31st.
Eligibility/Participation
Eligibility - Senior executive officers are eligible to participate. To
participate in the plan, the employee should meet the following requirements:
•
Employees hired after January 1st of the plan year will receive a pro-rata award
based on the number of weeks employed during the plan year.

•
Participants must be employed at the time of incentive distribution to receive
an incentive award except death, disability and retirement.



Participation - Every year the participants will be proposed by CEO and approved
by the Compensation Committee. The participants include the named executive
officers (“NEOs”) and others as determined by the Compensation Committee.


Incentive Award Opportunity
Each participant will have a target award (expressed as a percentage of base
earnings) and range that defines their incentive opportunity. Actual awards will
be allocated based on specific performance goals defined for each participant
and will range from 0% to 200% of target incentives. The table below summarizes
target incentives for each plan year.
Annual Incentive Targets
(Percentages in Parentheses Refer to % of Targeted Award; Other Percentages
Refer to % of Salary)
Role
Below Threshold
Threshold (50%)
Target (100%)
Maximum (200%)
CEO
0%
40%
80%
160%
Other NEOs
0%
25%
50%
100%



Performance Gate/Trigger
The threshold “gate” for participation in the Short term incentive plan is 85%
of budgeted net income, excluding one-time, non-recurring charges such as those
associated with a merger or acquisition. Any exclusions are approved by the
Compensation Committee and ratified by the Board of Directors. Once the gate is
achieved, the plan is “turned on” and payouts are then determined based on
performance against four defined performance measures. No payments will be made
if the gate is not met. The four relative performance goals are 1) net interest
margin, 2) efficiency ratio, 3) return on average equity and 4) non-performing
assets to average total assets (see table below). Performance of these metrics
is measured on a relative basis against the KBW NASDAQ Regional Bank Index,
excluding non-exchange traded banks (e.g., OTCBB, Pink Sheet).


Performance Measures
The Incentive Plan will reward Bank performance as measured by Net Interest
Margin, Efficiency Ratio, ROAE, NPA/Avg. Assets, and Non-Interest Bearing
Deposits / Total Deposits.









--------------------------------------------------------------------------------




Performance as to the Net Interest Margin, Efficiency Ratio, ROAE, and NPA/Avg.
Assets measures will be measured on a relative basis against an Industry Index
defined as the KBW NASDAQ Regional Bank Index excluding non-exchange traded
banks (e.g. OTCBB, Pink Sheet). The index component companies will be determined
at the end of performance period (e.g. 12/31/2018). Performance as to
Non-Interest Bearing Deposits / Total Deposits will be measured on an absolute
basis against the threshold/target/stretch goals established below for each of
the years 2018-2021 respectively. The deposit measure shall be calculated using
average deposits during the month of December during any plan year.
Performance Measure
Performance Results and Payout
Weight
Threshold
(50% payout)
Target
(100% payout)
Stretch
(200% payout)
Net Interest Margin
35th Percentile
50th Percentile
 90th Percentile
22.5%
Efficiency Ratio
22.5%
Return on Average Equity
22.5%
NPAs/Average Assets
22.5%
Strategic Progress: Non-Interest Bearing Deposits/Total Deposits
See Table Below For Deposit Performance Goals 2018
10%
Total
 
 
 
100%

Performance Year
Non-Interest Bearing Deposit Performance Goals and Payout
Threshold
(50% payout)
Target
(100% payout)
Stretch
(200% payout)
2018
23%
24%
25%



Payouts
Performance will be assessed at the end of the fiscal year, with 100% of the
awards calculated formulaically. Due to the financial data availability, the
index financials will be measured based on trailing twelve months as of
September 30 of the prior calendar year, while LegacyTexas' financials will be
measured as of December 31. Actual payouts for each performance goal will be
pro-rated between threshold and maximum levels to reward incremental
improvement.


Performance of each specific goal (e.g. Net Interest Margin, Efficiency Ratio,
ROAE, NPA / Avg. Assets, and Non-Interest Bearing Deposits / Total Deposits) is
calculated independently to determine the payout for the goal. Calculations for
each specific goal is rounded down to the nearest dollar. The sum of the awards
for each performance measure determines the total incentive award. Payouts will
be made in cash as soon as possible after the closing of Company financials each
year and the Committee review and approve the results.


Payouts will be made in cash at the completion of the annual performance period
(January - December). Participants must be employed at the time of award in
order to receive payment. Incentive compensation will be tracked and paid
annually approximately 75 days following the conclusion of the company's fiscal
year. In no event will a payment be paid later than March 15 of the following
year.
Each participant's payout is calculated on Base Earnings. Base earnings reflect
the base salary actually earned during the course of the plan year. The actual
incentive calculation is then based on each participant's performance goals as
outlined above.


Committee Discretion
The Compensation Committee reserves the right to apply negative discretion to
the plan as needed to reflect business environment, market conditions that may
affect the Bank's performance and incentive plan funding as well as overall risk
and regulatory issues. The Committee also reserves the right to amend, modify
and adjust payouts as necessary.


Illustration of Sample Performance Scorecard
Below is an illustration of how the plan might work. We assume net income
exceeded 85 percent of budget to “turn the plan on”. Our illustration uses a
sample base salary of $270,000 in 2018 and an incentive target of 50%
($135,000). Threshold payout opportunity equals 50% of target while stretch
payout opportunity equals 200% of target.





--------------------------------------------------------------------------------




Performance Goals
 
Performance and Payout
Performance Measures
Weight
$
 
Actual Performance
Payout Allocation
 (0% - 200%)
Payout
($)
Net Interest Margin
22.5%
$30,375
 
50th percentile (target)
100%
$30,375
Efficiency Ratio
22.5%
$30,375
 
35th percentile (threshold)
50%
$15,188
ROAE
22.5%
$30,375
 
80th percentile (stretch)
175%
$53,156
NPA / Avg. Assets
22.5%
$30,375
 
57th percentile
(between target and stretch)
117.5%
$36,691
Strategic Progress: Non-Interest Bearing Deposits
10%
$13,500
 
24% (target)
100%
$13,500
Total
100%
$135,000
 
 
$147,909



This participant's payout of $147,909 is 110% of target.
Terms and Conditions
Participation
Senior executives are eligible to participate in the Plan. New employees will
receive a prorated award.
Effective Date
This program is a continuation of that plan originally adopted in 2013. The plan
is effective January 1, 2018 to reflect plan year January 1st to December 31st,
2018. The Plan will be reviewed annually by the Bank's Compensation Committee
and Executive Management to ensure proper alignment with the Bank's business
objectives. LegacyTexas retains the rights as described below to amend, modify
or discontinue the Plan at any time during the specified period. The Incentive
Plan will remain in effect each year until terminated or modified by
LegacyTexas.
Program Administration
The Program is authorized by the Board of Directors and administered by the
Compensation Committee. The Compensation Committee has the sole authority to
interpret the Plan and to make or nullify any rules and procedures, as
necessary, for proper administration. Any determination by the Compensation
Committee will be final and binding on all participants.


Program Changes or Discontinuance
LegacyTexas has developed the Plan on the basis of existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
LegacyTexas may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time. The Compensation Committee may, at its sole
discretion, waive, change or amend any of the Plan as it deems appropriate.
Incentive Award Payments
Awards will be paid in cash before the end of the first quarter following the
Plan year. Awards will be paid out as a percentage of a participant's base
earnings for the Plan year. Incentive awards will be considered taxable income
to participants in the year paid and will be subject to withholding for required
income and other applicable taxes. Any rights accruing to a participant or
his/her beneficiary under the Plan shall be solely those of an unsecured general
creditor of LegacyTexas. Nothing contained in the Plan, and no action taken
pursuant to the provisions hereof, will create or be construed to create a trust
of any kind, or a pledge, or a fiduciary relationship between LegacyTexas or the
Committee and the participant or any other person. Nothing herein will be
construed to require LegacyTexas or the CEO to maintain any fund or to segregate
any amount for a participant's benefit. In the event that an individual, who is
due an incentive payout under the plan, terminates their employment with the
Bank after the plan year and prior to the date the incentive is paid, that
individual's incentive will be included in the pool and allocated to other
participants of the plan.





--------------------------------------------------------------------------------




Program Funding
The Plan is funded and accrued based on Bank performance results for a given
year. Achieving higher levels of performance will increase the Plan payouts to
participants. Similarly, achieving less than target performance will reduce the
Plan payouts. If the Bank does not achieve its threshold bank performance goal
or the trigger performance requirement, the Plan will not be paid.
New Hires, Reduced Work Schedules, Promotions, and Transfers
Participants who are not employed by LegacyTexas at the beginning of the Plan
year will receive a pro rata incentive award based on their length of employment
during a given year. Part time employees are eligible to participate. Their
award percentage will reflect their base earnings based on actual hours worked.
A participant whose work schedule changes during the year will be eligible for
prorated treatment that reflects his/her time in the different schedules. If a
participant changes his/her role or is promoted during the Plan year, he/she
will be eligible for the new role's target incentive award opportunity on a pro
rata basis (i.e. the award will be prorated based on the number of weeks
employed in the respective positions.)
In the event of an approved leave of absence, the award opportunity level for
the year will be adjusted to reflect the time in active status. For example, a
participant on leave status for 13 weeks during a Plan year will have his or her
calculated award reduced by one-fourth (13 weeks/52 weeks) to reflect the period
of leave.
Termination of Employment
If a Plan participant is terminated by the Bank, no incentive award will be
paid. To encourage employees to remain in the employment of LegacyTexas, a
participant must be an active employee of the Bank on the date the incentive is
paid to receive an award. (See exceptions for death, disability and retirement
below.)
Disability, Death or Retirement
If a participant is disabled by an accident or illness, and is disabled long
enough to be placed on long-term disability, his/her bonus award for the Plan
period shall be pro-rated for the time served.
In the event of death, LegacyTexas will pay to the participant's estate the
pro-rated award that would have been earned by the participant for the time
served.
Individuals who retire will receive the pro-rated payment for the time served.
Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank's interpretation expressed by the Compensation
Committee will be final and binding.
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by this plan to which the employee would otherwise be entitled will be
revoked.
Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.
Clawback (Subject to change based upon the requirements of governing law or
regulation)
If the Compensation Committee determines that fraud, material error, gross
negligence, or intentional misconduct by a Covered Officer, as that term is
defined below, contributed to the Company’s restatement of its financial
statements (“Covered Misconduct”), the Compensation Committee shall, in its
discretion, refer such matter and its recommendation as to an appropriate remedy
to the full Board of Directors for consideration. The Board, upon review of the
Compensation Committee’s recommendations and such independent inquiry or
investigation as it determines to be adviseable, shall (i) confirm that Covered
Misconduct occurred; (ii) confirm the period in which the Covered Misconduct
occurred (the “Covered Period”); and (iii) determine such action as it deems
necessary to remedy the Covered Misconduct and prevent its recurrence. To the
extent permitted by applicable law, the Compensation Committee and the Board may
require reimbursement of any bonus or incentive compensation paid to the Covered
Officer, or cancel unvested restricted stock or other stock or stock-based
awards previously granted to the Covered Officer, in the amount by which such
compensation exceeded any lower payment that would have been made based on the
restated financial results and to the extent such payments are compensation for
services performed by the Covered Officer during the Covered Period. The
Compensation Committee and the Board shall have full discretion to decline





--------------------------------------------------------------------------------




to seek recovery under this Policy. In exercising such discretion, the
Compensation Committee and the Board may consider the following factors: (A) the
likelihood of success in achieving the recovery, given the anticipated cost and
management effort required, (B) whether the assertion of a claim for recovery
may prejudice the interests of the Company, including in any related proceeding
or investigation, (C) the passage of time since the Covered Misconduct, (D) any
pending legal proceeding relating to the Covered Misconduct. Before the
Compensation Committee or the Board determines to seek recovery pursuant to this
Policy, the Covered Officer will be provided written notice and the opportunity
to be heard at a meeting of the Compensation Committee (which may be in-person
or telephonic, as determined by the Compensation Committee). This policy applies
to the following “Covered Officers”: the Company’s Chief Executive Officer,
Chief Financial Officer, Chief Lending Officer and any other Company officer
that is designated a “Named Executive Officer,” as determined in accordance with
Item 402(a)(3) or Item 402(m)(2) of Regulation S-K under the Securities Exchange
Act of 1934.


Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of LegacyTexas, nor will the Plan interfere with the right of
LegacyTexas to discharge any participant at any time.
In the absence of an authorized, written employment contract, the relationship
between employees and LegacyTexas is one of at-will employment. The Plan does
not alter the relationship.
This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of Texas.
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.





